J-A24013-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    MARCUS MCCLENNAN                           :
                                               :
                       Appellant               :   No. 81 EDA 2021

            Appeal from the PCRA Order Entered November 23, 2020
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0001506-2018


BEFORE:      LAZARUS, J., DUBOW, J., and PELLEGRINI, J.*

MEMORANDUM BY LAZARUS, J.:                            FILED FEBRUARY 2, 2022

        Marcus McClennan appeals from the order, entered in the Court of

Common Pleas of Philadelphia County, dismissing his petition filed pursuant

to the Post Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546. After

careful review, we affirm.

        On February 15, 2019, following the November 24, 2017 shooting death

of Ronald Philips, McClennan entered a negotiated guilty plea to third-degree

murder1 and firearms not to be carried without a license.2          The Honorable

Barbara     McDermott      sentenced     McClennan   to   an   aggregate   term   of



____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S.A. § 2502(c).

2   18 Pa.C.S.A. § 6106.
J-A24013-21



imprisonment of fifteen to thirty years. McClennan did not file post-sentence

motions or a direct appeal.

        On February 12, 2020, McClennan filed a timely pro se PCRA petition.

The court appointed counsel, who filed an amended petition. The court held

an evidentiary hearing over three days on October 19, 2020, October 27,

2020, and November 23, 2020.3                  Following the hearing, during which a

videotape of Homicide Detective James Crone’s interview with McClennan was

played, and at which both McClennan and trial counsel testified, the PCRA

court dismissed McClennan’s petition.             McClennan filed this timely appeal.

Both McClennan and the PCRA court complied with Pa.R.A.P. 1925.

        McClennan raises the following issues for our review:

           1. Did the PCRA court err when it found that counsel was not
              constitutionally ineffective under the Sixth Amendment of
              the U.S. Constitution and Article 9, section 1, and Article 5,
              section 9 of the Pennsylvania Constitution for advising
              [McClennan] to plead guilty when that advice was so legally
              deficient because counsel had failed to properly review the
              discovery, investigate and prepare for trial and failed to
              communicate with [McClennan] by phone or letter and only
              met with [McClennan] for a minimal amount of time in
              person, and thus his overall failure to prepare for trial and
              advice to [McClennan] to plead guilty to [t]hird[-d]egree
              [m]urder was not within the range of competence
              demanded of attorneys in criminal cases and thus,
              [McClennan’s] plea was not knowingly and intelligently
              made?

           2. Did the PCRA court err when it found that counsel was not
              constitutionally ineffective under the Sixth Amendment of
              the U.S. Constitution and Article 9, section 1, and Article 5,
              section 9 of the Pennsylvania Constitution for failing to
____________________________________________


3   Due to COVID-19 restrictions, McClennan attended the hearing virtually.

                                           -2-
J-A24013-21


             identify, prepare, file and litigate a pretrial motion to
             suppress certain oral statements made by [McClennan]
             based     on    that  interview   violating [McClennan’s]
             [c]onstitutional rights under the U.S. Constitution and
             Pennsylvania Constitution because of racial bias of the
             homicide detective conducting the interview which had
             caused that detective to be removed from [the] homicide
             unit while this matter was pending and was widely reported
             in the Philadelphia area?

Appellant’s Brief, at 7-8.

      McClennan argues that counsel was ineffective for inducing him to plead

guilty and for not filing a motion to suppress statements he made in his

interview with Detective Crone. After review, we conclude McClennan is not

entitled to relief.

      When reviewing the PCRA court’s denial of post-conviction relief, we

must determine whether the court’s findings are supported by the record and

free of legal error.   Commonwealth v. Treiber, 121 A.3d 435, 444 (Pa.

2015). In doing so, we accord great deference to the PCRA court’s credibility

determinations, and, where supported by the record, they are binding on this

Court. Id.

      To be entitled to relief on a claim of ineffectiveness of counsel, a PCRA

petitioner must establish all three prongs of the ineffective assistance of

counsel test set forth in Commonwealth v. Pierce, 527 A.2d 973, 975–76

(Pa. 1987). A petitioner must demonstrate: “(1) the underlying claim has

arguable merit; (2) no reasonable basis existed for counsel’s action or failure

to act; and (3) [the petitioner] suffered prejudice as a result of counsel’s error,

with prejudice measured by whether there is a reasonable probability the

                                       -3-
J-A24013-21



result of the proceeding would have been different.”      Commonwealth v.

Chmiel, 30 A.3d 1111, 1127 (Pa. 2011).        We begin with the presumption

that counsel rendered effective assistance. Commonwealth v. Ali, 10 A.3d

282, 291 (Pa. 2010).

      Where the underlying ineffectiveness implicates a guilty plea, such a

claim provides relief only “if the ineffectiveness caused an involuntary or

unknowing plea.” Commonwealth v. Diaz, 913 A.2d 871, 872 (Pa. Super.

2006). This test is analogous to “the ‘manifest injustice’ standard applicable

to all post-sentence attempts to withdraw a guilty plea.” Id. Because “a plea

of guilty effectively waives all non-jurisdictional defects and defenses,”

Commonwealth v. Gibson, 561 A.2d 1240 (Pa. Super. 1989), “after

sentencing, allegations of ineffectiveness of counsel in this context provide a

basis for withdrawal of the plea only where there is a causal nexus between

counsel’s ineffectiveness, if any, and an unknowing or involuntary plea.”

Commonwealth v. Turiano, 601 A.2d 846 (Pa. Super. 1992).

      As this Court has explained:

      In order for a guilty plea to be constitutionally valid, the guilty
      plea colloquy must affirmatively show that the defendant
      understood what the plea connoted and its consequences. This
      determination is to be made by examining the totality of the
      circumstances surrounding the entry of the plea. Thus, even
      though there is an omission or defect in the guilty plea colloquy,
      a plea of guilty will not be deemed invalid if the circumstances
      surrounding the entry of the plea disclose that the defendant had
      a full understanding of the nature and consequences of his plea
      and that he knowingly and voluntarily decided to enter the plea.




                                     -4-
J-A24013-21



Commonwealth v. Yeomans, 24 A.3d 1044, 1047 (Pa. Super. 2011).

Additionally, a written plea colloquy that is read, completed, and signed by

the defendant, and made part of the record, may serve as the defendant’s

plea colloquy when supplemented by an oral, on-the-record examination.

Commonwealth v. Morrison, 878 A.2d 102, 108-09 (Pa. Super. 2005),

citing Pa.R.Crim.P. 590, cmt.).      Moreover, “[o]ur law presumes that a

defendant who enters a guilty plea was aware of what he was doing. He bears

the burden of proving otherwise.”      Commonwealth v. Pollard, 832 A.2d

517, 522–23 (Pa. Super. 2003).

       Here, McClennan claims that instead of pursuing a negotiated plea to

third-degree murder, counsel should have pursued a plea to voluntary

manslaughter.    McClennan contends that the evidence that the victim had

fired his gun twice would have supported the defense of “imperfect self-

defense.”

      McClennan’s claim does have arguable merit. The evidence showed that

both McClennan and the victim fired shots; McClennan fired at least six shots,

one of those resulting in the death of the victim, and the victim fired two shots.

Counsel acknowledged that McClennan had a “viable justification defense.”

N.T. PCRA Hearing, 10/19/20, at 47; N.T. Guilty Plea Hearing, 2/15/19, at 24.

At the evidentiary hearing, counsel testified that he reviewed with McClennan

the relative strengths and weaknesses of his case and potential defenses.

Counsel testified that he believed McClennan had a viable self-defense claim;

however, he advised McClennan that there was evidence that could defeat

                                      -5-
J-A24013-21



that claim, which would result in a conviction of first-degree murder.

Specifically, counsel testified that:

       There was evidence that [McClennan] fled the scene immediately.
       He remained on the lam or on the run for over six months. When
       he was arrested again,4 he ran again.5        Justification is an
       affirmative defense. [McClennan] would have had to testify in this
       matter and get on the stand. I don’t think he was going to make
       a great witness. There was [a] number of reasons with those
       factors that I thought – and [] as I always explained to Mr.
       McClennan, you can’t predict anything. And as I said, he had a
       viable justification defense. What it came down to was when the
       offer from the Commonwealth was a plea to third, and he was a
       young man at the time, he was 25, in which he would serve 15 to
       30, as opposed to the possibility of a life in prison and [] he
       decided to take the deal after my recommendation.

Id.   Counsel continued:

       [W]hat I told him was that he had a justification defense. It wasn’t
       even a bad justification defense because, as we discussed, we can
       clearly demonstrate that the victim in this case had a weapon and
       had fired his weapon twice. I told him that there were other
       factors to consider in putting up a justification defense and,
       although we had one, it was not, at the same time, the strongest
       justification defense. And there was the possibility he could lose.
       And if he lost and was convicted of first-degree murder, he would
       be facing life in prison. That was the discussion. . . . Almost every
       time we discussed the matter either in person or on the phone,
       we talked about justification. . . . I impressed upon him that,
       with the facts of the case, he certainly had a viable
       justification defense. It was not my recommendation to go
       with that if we could get an acceptable offer from the
       Commonwealth. As I always told Mr. McClennan, I worked for
____________________________________________


4 McClennan had a prior arrest for a domestic dispute involving the mother of
his child; that case was pending when police arrested him in the instant
matter. See N.T. PCRA Hearing, 11/23/20, at 30-32.

5 When the police came to arrest McClennan, he jumped out a second-story
window. See N.T. PCRA Hearing, 11/23/20, at 46-47.

                                           -6-
J-A24013-21


      him and whatever he wanted to do, whether it was to plead guilty
      or take the case to trial, I would do that for him and fight for him.
      And part of my job as his attorney is to lay out options, and one
      of those options was to get the best possible offer from the
      Commonwealth[.] And, ultimately, when we had an offer, which
      was 15 to 30 on third-degree murder, as opposed –and to give
      him my opinion as to should he take the plea or go to trial with a
      justification defense, it was my recommendation at that point that
      he should take the plea.

Id. at 27-29.

      When asked specifically why he did not propose a negotiated guilty plea

to voluntary manslaughter, counsel replied that he did not think the facts

“supported a plea to voluntary manslaughter.”         Id. at 50.     Essentially,

McClennan takes issue with counsel’s failure to start the negotiation from a

better position, that is, voluntary manslaughter. As we read the testimony,

counsel believed that would be fruitless. Counsel testified:

      I asked the Commonwealth for an offer on third degree to 15 to
      30, they responded, they made an offer of third degree of 15 to
      30. I conveyed that to Mr. McClennan. Mr. McClennan instructed
      me to go back and try to get a better offer. I went back and
      attempted to get a better offer, and I was told the best offer that
      was forthcoming was 15 to 30 on third, and then I presented him
      with the option of the plea or going to trial.

N.T. PCRA Hearing, 10/19/20, at 83. See also id. at 56 (counsel testifying,

“He wanted less than 15 to 30. I don’t have a specific memory of what that

number was or what I asked for.             I had that conversation with the

Commonwealth. The Commonwealth told me that their best offer was

third degree and 15 to 30. I went back, conveyed that to Mr. McClennan.

. . . And, ultimately, Mr. McClennan, as we got closer, made the determination,


                                      -7-
J-A24013-21



which was to accept the offer made by the Commonwealth.”)(emphasis

added).

      Further, counsel considered the possible defense of imperfect self-

defense, but was not optimistic that it could be successfully proven. Counsel

explained that he entertained a plea bargain because there was other evidence

that undermined self-defense and raised the specter of a first-degree murder

conviction. See id. at 78 (counsel testified there were witness statements

indicating McClennan was the initial aggressor, that McClennan “came out and

began firing”); id. at 86 (witness Daniele Sutton’s statement to police was

that as soon as McClennan came out of abandoned house, McClennan started

shooting at victim); id. at 88 (witness Alexus Hunter’s statement to police

indicated McClennan was at doorway of abandoned house when he started

shooting at victim); id. at 97 (there was evidence that McClennan told victim’s

niece on night before shooting that he was going to shoot victim).

      In summary, counsel noted the following as weakening a possible self-

defense claim: McClennan’s previously-declared readiness to shoot somebody

the night before the shooting; the six bullets he fired, his flight, and the fact

that two eyewitnesses stated that he fired first at the victim. See N.T. PCRA

Hearing, 10/19/20, at 27–29, 46–48, 86–89, 92–97; N.T. PCRA Hearing,

10/27/20, at 8-9.

      At the guilty plea hearing, the court engaged McClennan in a thorough

oral colloquy, and McClennan stated that he understood the rights he was




                                      -8-
J-A24013-21



giving up. See Guilty Plea Colloquy, supra at 3-26. McClennan acknowledged

the factual basis of his plea as follows:

      On the evening of November 23, 2017, 18-year-old Alexus []
      Hunter and the defendant got into a verbal argument, during
      which the defendant told Ms. Hunter to mind her business and that
      he didn’t care who had a permit to carry, he would shoot them.
      During that argument, the defendant did pull out a silver
      semiautomatic handgun. The following day, November 24, 2017,
      Ms. Hunter and her mother were on the 4500 block of Gratz
      Street. [] Ms. Hunter and her mother were talking to their cousin,
      who is the decedent, Ronald Phillips, who was 42 years old at the
      time of his death. They talked to him about what was happening
      the night before. The defendant started walking towards them,
      yelling at the decedent. The decedent and the defendant had
      known each other prior to this day. The defendant went into an
      abandoned house across the street, a house that witnesses have
      seen him in before. The defendant then exited that home and
      began firing from the front porch at the decedent[,] who was on
      the sidewalk across the street. The decedent was attempting to
      get cover behind an SUV that was parked on the street. The
      decedent also had his firearm, which he was licensed to carry,
      [had] a valid permit to carry, and the decedent fired back. The
      decedent was struck in the left side of his head. [Fired cartridge
      casings] from the scene showed that the defendant shot at least
      six times and the decedent shot twice.

Id. at 23-25. Moreover, McClennan answered affirmatively when questioned

whether counsel had answered all his questions, whether he was satisfied with

counsel’s representation, and, more tellingly, whether counsel had reviewed

potential defenses to the charges against him. Id. at 15. McClennan also

signed a written guilty plea colloquy form. See Written Guilty Plea Colloquy,

2/15/19.

      The PCRA court found both credible and reasonable counsel’s testimony

that, given the legitimate risk of a conviction of first-degree murder and life


                                      -9-
J-A24013-21



imprisonment, a plea to third-degree murder represented the best option. The

court also found McClennan’s testimony not credible. See N.T. PCRA Hearing,

11/23/20, at 142 (“I don’t believe the petitioner on most of what he said. It’s

just not supported by the record.”). See also Treiber, supra at 444 (we

accord great deference to PCRA court’s credibility determinations, and, where

supported by record, are binding on this Court).

        Based on our review of the record, we conclude that McClennan’s claim,

though of arguable merit, does not amount to ineffectiveness of counsel.

Counsel had a reasonable basis for believing justification was not supported

by the facts and evidence, and for recommending McClennan not take the risk

of conviction and a life sentence.         Chmiel, supra; Pierce, supra.   See

Commonwealth v. Keaton, 45 A.3d 1050, 1061 (Pa. 2012) (“Failure to

establish any prong of the test will defeat an ineffectiveness claim.”). The

record supports the court’s determination that plea counsel was effective.

Treiber, supra.

        Next, McClennan claims counsel was ineffective for failing to file a

motion to suppress his statement made to Detective Crone.           McClennan

argues Detective Crone did not properly advise him of his Miranda6 rights.

Additionally, McClennan, who is African American, claims Detective Crone was

racially biased against him. These claims are meritless.




____________________________________________


6   Miranda v. Arizona, 384 U.S. 436 (1966).

                                          - 10 -
J-A24013-21



      First, at the guilty plea hearing, McClennan acknowledged that he

understood the rights he was waiving. See N.T. Guilty Plea Hearing, supra

at 9-13. As part of his agreement to plead guilty, McClennan agreed to forego

the right to file any pre-trial motions and defenses. See Written Guilty Plea

Colloquy, 2/15/19, at 2.

      Further, McClennan argues that his statement, in which he denied

committing the shooting or being at the scene of the shooting, or knowing the

victim, should have been suppressed. McClennan does not explain, however,

why counsel was ineffective for failing to file a motion to suppress this

statement other than to suggest, in hindsight, that his statement would defeat

his claim of imperfect self-defense. Detective Crone’s thirty-minute interview

with McClennan on February 7, 2018– the day after he arrested– was captured

on videotape, which showed Detective Crone informed McClennan of his

Miranda rights and McClennan waived his rights. See Trial Court Opinion,

2/22/21, at 8 (“The video recording shows that [McClennan] was properly

Mirandized by Detective Crone. Detective Crone informs [McClennan] of his

right and [McClennan is seen signing a Miranda card.”).          The fact that

Detective Crone was removed from the homicide unit after the interview, in

August of 2018 for sending a racially charged memo (prior to the interview)

to an African American colleague, did not affect the validity of the Miranda

warnings, nor did it affect the validity of McClennan’s plea.   See Yeomans,

supra. We agree with the trial court that a motion to suppress would have

been frivolous.   Counsel will not be found ineffective for failing to raise a

                                    - 11 -
J-A24013-21



meritless claim. Commonwealth v. Washington, 927 A.2d 586, 603 (Pa.

2007).

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/02/2022




                               - 12 -